Citation Nr: 1707262	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  15-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for low back condition, and if so whether the claim for lumbar spine disability may be allowed.


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1987 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Before reaching the merits of the claim for lumbar spine disability, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim of low back condition.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.

The issue of entitlement to service connection for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In an August 1993 VA rating decision, the claim for entitlement to service connection for low back problem was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  

2.  In a January 2010 VA rating decision, the claim for entitlement to service connection for low back condition was reopened and denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  

3.  The evidence received since the January 2010 VA rating decision, regarding lumbar spine disability, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1993 and January 2010 VA rating decisions, denying entitlement to service connection for a low back condition, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the January 2010 VA rating decision to reopen service connection for low back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.  

In the August 1993 VA rating decision, service connection for low back problem was denied because no current disability was shown since separation from service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the August 1993 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

In the January 2010 VA rating decision, the claim for entitlement to service connection for low back condition was reopened based on additional in-service occurrences reported by the Veteran; however, service connection was denied because no current disability was shown since separation from service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the January 2010 VA rating decision is final.  Id.

Relevant evidence received since the January 2010 VA rating decision includes a July 2014 VA treatment record showing MRI results of extruded disc L4-L5 affecting the right L5 nerve root with narrowing of the spinal canal.  In November 2014, a VA examiner characterized these results as a finding of degenerative disc disease (DDD) in the lumbar spine.  The Board finds that this evidence is new and material to the element of establishing a current disability, which was not established at the time of the January 2010 VA rating decision.  As a result, the claim for service connection for low back condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.  


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for low back condition is reopened.


REMAND

On November 5, 2014, the Veteran was afforded a VA examination for back (thoracolumbar spine) conditions.  Upon clinical evaluation, the VA examiner marked that imaging studies of the Veteran's spine were performed and the available results revealed arthritis.  Nevertheless, the examiner concluded the Veteran did not have or has ever been diagnosed with a thoracolumbar spine (back) condition.  It was explained, in part, that there was "no medical evidence that the Veteran has any documented findings or symptoms indicating a current diagnosis of a lumbar spine condition, nor is there any documented lay evidence or history of persistent or recurrent symptoms, treatment or residuals thereof for the claimed disability, and therefore, there can be no nexus."

Pursuant to the RO's request for clarification regarding whether the Veteran has a diagnosis, to include arthritis, of the lumbar spine, the same VA examiner provided an additional VA medical opinion on November 14, 2014.  The examiner, clarified "the Veteran's current back condition of DDD did not incur, nor was it caused by back pain and lumbar strain during service."  Nevertheless, the examiner, again, concluded earlier in the report that the Veteran did not have or has ever been diagnosed with a thoracolumbar spine (back) condition and provided the same rationale, as noted above, regarding why the Veteran does not have a current diagnosis of a lumbar spine condition.

As a result, the Board finds the November 14, 2014 VA medical opinion is internally inconsistent and a remand is needed to obtain an additional VA medical opinion.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims file to the November 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current lumbar spine disability.  If the examiner concludes that another examination is required, such should be provided.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current diagnosis of a lumbar spine disability (DDD) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service to include consideration of his lay statements of in-service occurrences.  
A complete rationale for any opinion expressed must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After the development requested has been completed, review the medical opinion to ensure that it is in compliance with the directives of this remand.  If the opinion is deficient in any manner, implement corrective procedures.

3.  When the development requested has been completed, the issue of entitlement to service connection for lumbar spine disability should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


